JUDGMENT Per Curiam This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is ORDERED AND ADJUDGED that the district court’s order filed February 21, 2017, be affirmed. The district court correctly held that no reasonable jury could find that appellee Catholic Charities’ legitimate, non-discriminatory reason for terminating appellant’s employment was pretextual and that Catholic Charities discriminated against her on the basis of race or age. See, e.g., Brady v. Office of the Sergeant at Arms, 520 F.3d 490, 496 (D.C. Cir. 2008). Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App. P. 41(b); D.C. Cir. Rule 41,